Citation Nr: 0113749	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-20 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1989 to May 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision in which 
the RO denied an increased rating for hypertension.  The 
veteran filed a timely notice of disagreement and his appeal 
has been perfected to the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's hypertension is not currently manifested by 
blood pressure readings which show diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, including 
§ 4.104, Diagnostic Code 7101 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The evidence of record reveals that that the veteran was 
diagnosed with hypertension in service, and he was prescribed 
medication in order to reduce his blood pressure.  In October 
1993, six months after his separation from service, the 
veteran filed a claim of entitlement to service connection 
for hypertension.  A December 1993 VA examination revealed 
diastolic blood pressure rates ranging from 92 to 96, and the 
veteran was diagnosed again with hypertension.  By rating 
decision of March 1994, the veteran was granted service 
connection for hypertension, evaluated as 0 percent 
disabling.  In October 1995, the veteran's evaluation was 
increased to 10 percent after a September 1995 RO hearing 
officer's decision found the veteran's diastolic pressure was 
predominantly 100 or more and the veteran would need 
continuous medication for control.  By Board of Veterans' 
Appeals decision of May 1997, the 10 percent evaluation was 
affirmed on appeal.

In April 2000, the veteran submitted a diary of blood 
pressure readings taken from April 1999 to June 2000.  The 
blood pressure readings were recorded as follows (blood 
pressure is written as the systolic pressure followed by a 
slash followed by the diastolic pressure):

April 10, 1999		140/100
April 30, 1999		121/98
May 10, 1999			149/110
December 10, 1999		150/98
January 10, 2000		136/92
May 30, 2000			155/90
June 10, 2000			138/100
June 30, 2000			140/90

Treatment records originating from the Pittsburgh VA Medical 
Center (VAMC) from September 1999 to April 2000 also provide 
blood pressure readings.  A September 1999 examination showed 
blood pressure of 137/86, and indicated that the veteran's 
hypertension was controlled well with medication.  In 
December 1999, the veteran's blood pressure was reported as 
121/100, with a second reading of 120/88 and a pulse of 100 
beats per minute.  The examiner noted that the veteran's 
blood pressure was adequately controlled with medication.  
During an April 2000 blood pressure check-up, the veteran's 
reading showed 157/95.

II.  Analysis

The veteran contends that his service-connected hypertension 
is more disabling than currently evaluated and warrants a 
rating in excess of 10 percent.

Initially, the Board notes that, for purposes of determining 
that an increased rating is warranted, the primary focus is 
upon the current severity of the disability, as reflected by 
the most current evidence of record.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).  The Board observes that the 
record satisfactorily reveals the current state of the 
veteran's service-connected hypertension.

The veteran's service-connected hypertension has been rated 
under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 
(DC) 7101, pertaining to hypertensive vascular disease as 
follows:  

7101 Hypertensive vascular disease (hypertension and isolated 
systolic hypertension): 
Diastolic pressure predominantly 130 or more                               
60 
Diastolic pressure predominantly 120 or more                               
40 
Diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more                                                                                     
20
Diastolic pressure predominantly 100 or more, or; systolic 10 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control                                                                     
10
Note (1): Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm. 
Note (2): Evaluate hypertension due to aortic insufficiency 
or hyperthyroidism, which is usually the isolated systolic 
type, as part of the condition causing it rather than by a 
separate evaluation. 

Following a complete review of the claims folder, the Board 
finds that the criteria for a rating in excess of 10 percent 
for the veteran's hypertension have not been met under DC 
7101 pertaining to hypertensive vascular disease.  The record 
reflects no objective medical evidence indicating diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  The veteran has provided only a 
single instance of a diastolic reading of 110.  Eleven other 
current blood pressure readings show diastolic pressures of 
100 or less.  The criterion clearly states that diastolic 
pressure must be predominantly 110 or more to merit a higher 
compensable rating.  38 C.F.R. § 4.104, DC 7101.

Accordingly, the Board finds that the evidence does not 
support the veteran's claim for a rating in excess of 10 
percent for hypertension.  Based on current clinical 
findings, the preponderance of the evidence is against the 
claim for an increased rating and the appeal is denied.

As a final matter, the Board observes the RO has not been 
afforded an opportunity to consider the claim under the 
Veterans Claims Assistance Act of 2000, and thereby determine 
whether additional notification or development action is 
required.  During the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 has eliminated from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superseding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law has defined duties to notify and 
assist the veteran regarding his claim.  The Veterans Claims 
Assistance Act of 2000 provides that the veteran must be 
notified of any information, including medical or lay 
evidence, necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5102).  Furthermore, in pertinent part, 
reasonable efforts must be made to obtain records (including 
private records) that the veteran sufficiently identifies and 
a medical examination must be made available when necessary 
to make a decision on the claim.  Veterans Claims Assistance 
Act of 2000, 114 Stat. at 2097-98.  

It is the usual practice of the Board to remand a claim to 
the RO for initial consideration of new regulations 
promulgated during the pendency of an appeal.  However, the 
Board may proceed with review upon addressing whether the 
veteran would be prejudiced thereby.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this case, the notification 
and assistance provisions of the Veterans Claims Assistance 
Act have been satisfied.  By virtue of the June 2000 
Statement of the Case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information necessary to substantiate an increased 
rating claim for hypertension.  Furthermore, the veteran has 
not identified any outstanding, relevant records or 
information.  The evidence of record contains sufficient 
current medical evidence upon which to base a decision on the 
claim, thereby alleviating the necessity of providing a VA 
examination.  This is especially so in view of the fact that 
a rating for hypertension is not based on one isolated 
reading but a pattern of readings.  For this reason, the 
Board's advancement of the instant claim presents no 
prejudice to the veteran and a remand would serve no useful 
purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); Bernard v. Brown, 4 Vet. App. 384 
(1993); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  
Further development and further expending of VA's resources 
is not warranted.


ORDER

An increased rating in excess of 10 percent for hypertension 
is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

